Mr. Justice Morris
dissenting:
I am unable to concur in the opinion of the majority of the court in this ease. That opinion assumes, in accordance with the verdict of the jury, that the policy of insurance mentioned in the proceedings was accepted by the appellant Parsons and became binding upon the insurance company; and yet that the insured was under no liability whatever to pay the premium, upon the consideration of which the policy was issued, either to the insurance company or to any one else. And this conclusion is reached on the ground *272of some transactions between the insurance company and its agent Douglas, with wbicb Parsons had nothing to do, of which he was totally ignorant, which in no manner affected his rights, and which he never accepted. This seems to me to be a proposition so extraordinary that I may be excused for declining to yield acquiescence to it.
In my opinion there is not here any question of subrogation, or of an attempt by one person to become the creditor of another against the will of the latter. Douglas, of course, could not have forced himself upon Parsons as a creditor, so as to be able to maintain a suit against him; and this is not a suit by Douglas against Parsons. This is a suit by the company against Parsons for that which, by the opinion of the majority, is conceded without qualification to be a liability of Parsons to the company; and I am unable to see how that liability can justly be defeated because for a valuable consideration the company has assigned the claim to its agent Douglas or to a third person. It is of no consequence to Parsons when or why or to whom the claim was assigned by the company. Subject to. the reservation that in this District the suit was required to be instituted in the name of the company, and therefore that Parsons was entitled to all his rights of defense, the law allows assignment at any time to any one for any proper consideration; and such assignment, unless it in some manner infringes the rights of the debtor, is not matter which he can set up in defense of the action. The question in the suit is not whether the insurance company has received security or payment of its debt from its agent or some other person, with whom the debtor has no connection, and whom in fact he repudiates, as he does here; but whether the company has received payment from its debtor, the insured. The insured cannot set up payment by a third person as a defense, and at the same time wholly repudiate the action of such third person as unauthorized.
It seems to me that'this proposition' is so plain that it would be useless to expéhd argument in elucidation of it.
A motion by the appellee for a rehearing was denied.